The exception presents the question whether the plaintiff, a member of a beneficial association, can maintain an action against the defendant, a physician appointed by the association, for willfully, maliciously, and wrongfully refusing to certify, in accordance with the by-laws of the association, the bill of another physician who had attended the plaintiff during an illness, so as to enable the plaintiff to receive from the association certain sick-benefits provided by its by-laws.
Our opinion is that the plaintiff's remedy is against the association, for refusing to pay the benefits to which the plaintiff is entitled, since the association cannot protect itself from payment on the ground of the refusal, that refusal being wrongful, of its agent or officer to certify the physician's bill for attendance upon the plaintiff during his illness. The Supreme Sitting Order of the Iron Hall v. Stein,120 Ind. 270.
Exception overruled, and case remitted to the District Court of the Tenth Judicial District with direction to enter judgment for the defendant for costs.